111COrlill iJeC

MATT=

or

urt 31:F100V

Kamm

In Deportation Proceedings
A-17092896

Decided by Board July 30,1968
In the absence of fraud, an alien who entered as a sixth preference immigrant
based on a labor certification as an automobile mechanic, who failed to obtain
the certified employment with the prospective employer due solely to lack of a
Job opening, who thereafter obtained employment as an automobile Mechanic
and who is still willing to work for the petitioning employer whenever a Job
is offered, is not deportable for lack of a valid labor certification at entry.
CHARGE
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)3—Excludable at
time of entry—No due certification by Secretary of Labor as required by
section 212 (a) (14) of the Act.
ON BEHALF OF RESPONDENT:

Herman Grant, Esquire,
10 North Clark Street,
Chicago, Illinois 60602

The case comes forward pursuant to certification by the Regional
Commissioner, Northwest Region, pursuant to 8 CFR 3.1(e) of the
order of the special inquiry officer dated May 20, 1968 terminating the
deportation proceedings.
The special inquiry officer has set forth the facts of the case in full
and for the purpose of our decision we shall set forth only such facts

as are pertinent. The record relates to a native of Romania, a citizen of
Israel, 46 years old, married, male, who last entered the United States
at the port of New York on August '7, 196'7 and was admitted for permanent residence upon presentation of an immigrant visa according
him a sixth preference under the Romanian quota. The labor certification upon which the sixth preference was based certified him for employment as an automobile mechanic at Harbor Motors, Inc. The
respondent testified that he went to Harbor Motors accompanied by his
friend, Alex Barnes, and talked to Mr. Szabo of Harbor Motors, the
prospective employer, but was informed that there was no work for him
but as soon as there would be work, the employer would call him. The
employer suggested that he go to school and learn English in the
meantime. While the Job Offer (Form ES-5 175B) stated that a

819

Interim Decision #1889
working knowledge of the English was desirable, it does not appear
that knowledge of the Rnglish language was required. The failure to
obtain employment was due solely to lack of a job opening. The
respondent obtained employment with the General Cooperage Company, Chicago, Illinois in October 1967 as a machine operator and
mechanic since October 1967 for which no labor certification was
obtained. He has been employed part time as an automobile mechanic
and is still ready, willing and able to work for Harbor Motors whenever he is offered a job. The evidence establishes that the respondent
was fully qualified as an automobile mechanic and eligible for the sixth
preference which was issued to him. There is no allegation of fraud on
the part of the respondent nor does the evidence of record reflect that
the respondent or the employer have been guilty of any fraud in obtaining the sixth preference classification. The respondent did work as an
'automobile mechanic for another employer but there is no evidence
to contradict respondent's assertion that he was discharged due to a
language barrier and not for lack of skill as an automobile mechanic.
In Matter of Tucker, Int. Dec. No. 1758, referred to by the special
inquiry officer, and differentiated on the facts, there was involved an
alien who had obtained a labor certification by an employer who
never intended to employ her as a domestic and who obtained immediate employment 'after her entry aS to. Sewina machine operator,
the type of work she was doing before arrival. In bMatter of Paco, Int.
Dec. No. 1832, the job offer on -which the labor certification was issued,
was withdrawn prior to the alien's application for admission to the
United States. In the instant case the respondent has obtained a sixth preference
and a labor certification as an automobile mechanic for which he has
fully qualified, and sought to obtain employment at the job with the
prospective employer'. He was not successful because the employer had
no job available. Thereafter be obtained employment for a period
about a month as an automobile mechanic, the category in which he
had been Certified, but left dim to language difficulties. The respondent
is still willing to work for the petitioning employer whenever a job
is offered to him. There is no evidence that the job offer upon which the
ceitification yrits predicated was not bona fide or that any fraud was
imputable to the respondent. It is concluded that deportability on the
charge stated in the order to show cause has not been established by
clear, convincing and uneqUivocal evidence. The decision of the special
inquiry officer terminating proceedings will be approved.
ORDER: It is ordered that the decision of the special inquiry officer
dated May 20, 1968 'terminating deportation proceedings be and the
same is hereby approved.
,

-

820

